358 S.W.2d 132 (1962)
James Martin WEST, Appellant,
v.
The STATE of Texas, Appellee.
No. 34655.
Court of Criminal Appeals of Texas.
May 30, 1962.
John Wright, Grand Prairie, for appellant.
Henry Wade, Criminal Dist. Atty., Emmett Colvin, Phil Burleson, Assts. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for speeding; the punishment, a fine of $105.
It affirmatively appears from the record that the trial in this case was had before a Special County Judge of Dallas County. *133 However, the record fails to show the mode of the selection of the judge trying the case, as prescribed by statute, and it also fails to show that he took the oath of office, as required by Vernon's Ann.St. Art. 555, C.C.P. 33 Tex.Jur.2d 460, Sec. 85; Baker v. State, 159 Tex. Crim. 130, 261 S.W.2d 593; Parish v. State, Tex.Cr.App., 268 S.W.2d 149.
For the reason pointed out, the judgment is reversed and the cause remanded.
Opinion approved by the Court.